ACCEPTED
                                                                                               14-15-00293-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                            HOUSTON, TEXAS
                                                                                          8/11/2015 3:51:25 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                        CLERK

                            NO. 14-15-00293-CR
                                 IN THE
                           COURT OF APPEALS                   FILED IN
                                FOR THE                14th COURT OF APPEALS
                                                          HOUSTON, TEXAS
           FOURTEENTH SUPREME JUDICIAL DISTRICT OF TEXAS
                                                       8/11/2015 3:51:25 PM
                            HOUSTON, TEXAS
                                                       CHRISTOPHER A. PRINE
    _________________________________________________________________
                                                                Clerk
                   BRANDON MARLO MILLER, Appellant
                                    V.
                      THE STATE OF TEXAS, Appellee

                 UNOPPOSED MOTION FOR EXTENSION OF TIME
                       TO FILE BRIEF FOR APPELLANT

To the Honorable Court of Appeals:

Brandon Marlo Miller, moves for an extension of time in which to file his brief, in

accordance with Rule 10.5(b) of the Texas Rules of Appellate Procedure, and in support

of his motion shows as follows:

                                             I.

       Appellant was tried by a jury and convicted of murder in cause numbers

12CR1637 in the 406th District Court of Galveston County, Texas on February 25, 2015.

The Appellant was sentenced to 65 years in the Institutional Division of the Texas

Department of Criminal Justice in accordance with the verdict of the jury on February 25,

2105. Appellant filed Notice of Appeal on February 25, 2015.

The current deadline for the filing of the Appellant's brief was due July 31, 2015.

                                            II.

       In support of this motion, the appellant would show that the Reporter's Record of

the proceedings in the District Court consists of 14 volumes. The undersigned counsel for

Appellant was appointed to represent him on appeal, and did not try the case, so the
undersigned was unfamiliar with the specific content of the record and has to read it in

careful detail and speak to the attorney who represented the Appellant at the hearing.

        The Court Reporter did not file her record with the Galveston County District

Clerk until July 31, 2015.

        For these reasons, it appears that the undersigned will not be able to thoroughly

review that record and research all of the colorable issues on appeal raised by the record

in this case, and then prepare and file the Appellant's brief by the current deadline.

                                             III.

        No previous requests for extension of time to file the Appellant’s brief have been

made.

                                             IV.

        Counsel for the State is not opposed to this motion.

        For the reasons stated, Appellant, Brandon Marlo Miller, prays that the Court

grant an extension of time to file the brief for the Appellant through and including

September 15, 2015.

                                                    Respectfully submitted,

                                                    ___/s/ Susan Criss
                                                     Susan Criss
                                                     Post Office Box 17046
                                                     Galveston, Texas 77552
                                                     (409) 771 4069
                                                     (409)763-1508 (FAX)
                                                     State Bar No. 06630475
                                                     ATTORNEY FOR APPELLANT
                             CERTIFICATE OF SERVICE
      I certify that a copy of the foregoing instrument was delivered to the Criminal

District Attorney for Galveston County on the 11th th day of August 10, 2015.

                                         /s/ Susan Criss

                                         ________________________________

                                         Susan Criss